ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The after-final response of 20 January 2022 is entered.
Claims 1-13, 15, 18-21, and 28 have been canceled. Claims 14, 16, 17, 22-27, 29, and 30 are pending and are being examined on the merits.
The rejection of claims 13, 14, 16, and 28-30 under 35 U.S.C. 103 as being unpatentable over Perino, Bechara, and Marwick is withdrawn in light of the amendment filed 20 January 2022.
The rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Perino, Bechara, and Marwick in view of ‘698 is withdrawn in light of the amendment filed 20 January 2022.

Reasons for Allowance
Claims 14, 16, 17, 22-27, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: As discussed previously, the Examiner finds that combination of an amino acid sequence of SEQ ID NO: 1 with a second amino acid sequence of SEQ ID NOs: 3-5 and preparation as a pharmaceutical composition suitable for administration by inhalation is obvious in view .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                                                                                                                                                                                                                                /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658